Dear Ms. Morvant:
You have requested an Attorney General's Opinion on the authority of the Board of Nursing to adopt an emergency rule establishing a new fee schedule.
Attached, please find Attorney General Opinion Number 97-32 which gives a thorough review of the authority and procedure for promulgating emergency rules pursuant to the Administrative Procedure Act. More specifically, this Opinion addresses what may and may not serve as a proper basis for this procedure.
Please contact us if you require further assistance.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI/CMF:mjb Attachment
OPINION NUMBER 97-32
February 18, 1997
64-2 LOUISIANA ADMINISTRATIVE PROCEDURE ACT R.S. 30:2001 et seq.: R.S.  30:2002; R.S. 30:2071; R.S.  30:2072; LSA-R.S. 49:953; 1974 La. Const. Art. IX, Sec. I
Representative Melvin "Kip" Holden State of Louisiana                 Promulgation of emergency rule House of Representatives           by the Department of 2013 Central Road                  Environmental Quality did not Baton Rouge, LA 70807              conform to procedural requirement of Administrative Procedure Act.